DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 29-52 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claims 49-52 have been interpreted under 35 U.S.C. 112(f), i.e., “means for causing”
The claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the word “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the word “means” is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification (e.g. see par [0059][0060] of Application Publication) shows that a controller appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Naim Shichrur on 7/2/21. 
Please amend the claims as below:

46. (Currently Amended) The product of claim 43, wherein the instructions, when executed, cause  first EDMG STA to communicate with the second EDMG STA a capability indication to indicate that the first EDMG STA is capable to determine the RBUFCAP value based on the unit size.


Allowable Subject Matter
Claims 29-52 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, “transmit to a second EDMG STA a first field comprising a first value to indicate a first length, the first length corresponding to a memory size at the first EDMG STA at a beginning of a Transmit Opportunity (TXOP); transmit to the second EDMG STA a second field comprising a second value to indicate a second length, the second length comprising a maximal length of an Aggregate Medium Access Control (MAC) Protocol Data Unit (A-MPDU) transmission, the first value is less than or equal to the second value; process a first A-MPDU from the second EDMG STA during the TXOP, a length of the first A-MPDU is not longer than the first length; determine a Receive Buffer Capacity (RBUFCAP) value based on an available memory size at the first EDMG STA” (claims 29, 40, 49). The closest prior art found is as follows:

Trainin et al. (U.S. Patent Application Publication No. 2018/0302825), which is directed to flow control for wireless devices; and teaches a responder sends one or more memory parameters to an originator in an add block acknowledgement (ADDBA) response specifying the memory of the responder that will be used to buffer data units (MPDUs) at the responder (par [0085]); the responder reports the amount of free space in a receiver buffer capacity (RBUFCAP) field of a BA frame (par [0087]); Unlimited_space indicates that there is enough (sufficient) memory space to receive at least a maximum A-MPDU length, as is assigned a value of 0xFF and the maximum A-MPDU length is defined in the current standard, and is known in the art (par [0094]); 
Trainin (U.S. Patent Application Publication No. 2016/0007283), which is directed to techniques for conserving power for communication between wireless devices; and teaches that a receiving device sets the RBUFCAP cap filed, which is defined in conjunction with directional multiple-gigabit block ACK, and set to indicate to a sending device whether to send (or not send) data frames (par [0014]); and 
Hong et al. (U.S. Patent Application Publication No. 2013/0039180), which is directed to apparatus and method for wideband short-range wireless communication; and teaches that a device receives information about a state of receive buffer from the reception device through the block ACK frame (par [0067]); information about a state of the receive buffer includes a buffer size value and frame count value (par [0068])).  

None of these references, taken alone or in any reasonable combination, teach the claims as recited, “transmit to a second EDMG STA a first field comprising a first value to indicate a first length, the first length corresponding to a memory size at the first EDMG STA at a beginning of a Transmit Opportunity (TXOP); transmit to the second EDMG STA a second field comprising a second value to indicate a second length, the second length comprising a maximal length of an Aggregate Medium Access Control (MAC) Protocol Data Unit (A-MPDU) transmission, the first value is less than or equal to the second value; process a first A-MPDU from the second EDMG STA during the TXOP, a length of the first A-MPDU is not longer than the first length; determine a Receive Buffer Capacity (RBUFCAP) value based on an available memory size at the first EDMG STA” (claims 29, 40, 49) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414